DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5 in the reply filed on 10/21/2022 is acknowledged.  The traversal is on the ground(s) that the examiner has not shown that the groups are distinct.  This is not found persuasive because this is not persuasive as the different groups have found different classification in the art, and there is nothing of record to show them as obvious variants.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/21/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kitaoka (US 2010/0232865).
Regarding claim 1
Kitaoka discloses a water based ink composition (paragraph 0017).
Kitaoka discloses the use of a coloring agent (i.e. colorant) in an amount of 1 to 15 in terms of solid content (paragraph 0021).
Kitaoka discloses the use of a water soluble organic solvent such as a glycol ether with a solubility parameter (SP) of 8 to 11 (paragraph 0019). As the SP of the reference and the instant invention overlap, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Kitaoka discloses the use of a silicone based surfactant (paragraph 0068). Kitaoka also discloses the use of nonionic surfactants (paragraph 0034). Therefore, it would have been obvious to use both a silicone and a nonionic surfactant, because combining two or more materials disclosed by the prior art for the same purpose to form a third material that is to be used for the same purpose has been held to be a prima facie case of obviousness, see In re Kerkhoven, 205 U.S.P.Q. 1069.
Regarding claim 2
Kitaoka discloses the use of polypropylene glycol mono ether derivatives (paragraphs 0051 and 0055-0056).
Regarding claim 5
Kitaoka teaches that the surfactants have an HLB (i.e. hydrophilic-lipophilic balance) of 5 or more. As the HLB of the reference and the instant invention overlap, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kitaoka (US 2010/0232865), as applied to claims 1-2 and 5 above, in further view of Hirasa et al. (USP 7,414,082).
Regarding claim 3
Although, Kitaoka does not explicitly disclose the use of propylene glycol monomethyl ether as the surfactant, Kitaoka does disclose the use of polypropylene glycol mono ether derivatives. However, Hirasa discloses that in ink compositions that propylene glycol monomethyl ether may be used as a surfactant (column 6, line 63 to column 7, line 26). Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Kitaoka by using propylene glycol monomethyl ether as the propylene glycol mono ether derivative, with a reasonable expectation of success as suggested by Hirasa.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kitaoka (US 2010/0232865), as applied to claims 1-2 and 5 above, in further view of Ohori et al. (US 2016/00321125).
Regarding claim 4
Kitaoka discloses the use of silicone based surfactants, but does not explicitly teach the claims silicone based surfactant. However, Ohori discloses that in ink when silicone based surfactants are used that surfactants such as BYK-345, BYK-347, BYK 348, and BYK 349 may be used ((paragraph 0394). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Kitaoka by using one of these BYK silicone based surfactants, with a reasonable expectation of success, as suggested by Ohori.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734